United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilkes Barre, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-584
Issued: October 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2009 appellant filed a timely appeal from a December 1, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has a permanent impairment to a scheduled member of the
body entitling him to a schedule award.
FACTUAL HISTORY
On September 27, 2006 appellant, then a 56-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1) alleging that he sustained an injury on September 25, 2006
when he turned and felt pain in his right leg. The Office accepted aggravation of degenerative
disc disease L1-S1 and aggravation of herniated disc L3-4.

On February 6, 2009 appellant filed a claim for compensation (Form CA-7) indicating he
was claiming a schedule award. He submitted a February 3, 2009 report from Dr. Todd
Hochman, an internist, who opined that appellant had a 10 percent permanent impairment to the
left leg for sensory and motor deficit under the 5th edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment.
The Office referred appellant for a second opinion examination by Dr. Robert Draper, an
orthopedic surgeon, who was advised by the Office to use the 6th edition of the A.M.A., Guides
and provide an opinion as to the degree of employment-related permanent impairment to the
legs. In a report dated February 23, 2009, Dr. Draper provided a history and results on
examination. He stated that he would not use the 6th edition because it did not appear that under
the 6th edition a rating for radiculopathy to the legs could be established. Dr. Draper found that
under the 5th edition of the A.M.A., Guides appellant had a one percent permanent impairment to
the left leg for sensory deficit or pain.
On May 27, 2009 the Office referred appellant for a second opinion examination by
Dr. Peter Feinstein, an orthopedic surgeon. In a report dated June 10, 2009, Dr. Feinstein
provided a history, reviewed medical records and provided results on examination. He reported
left paravertebral and muscular discomfort on direct palpation and subjective sensory changes on
both feet. Dr. Feinstein indicated there were no objective findings of atrophy or decreased
strength. With respect to a permanent impairment causally related to the employment injuries
under the 6th edition, he indicated that the only applicable table was 17-4, Class 0 for complaints
of back pain with no objective findings on examination. Dr. Feinstein stated that therefore
appellant did not have a ratable impairment.
In a report dated June 12, 2009, an Office medical adviser opined that the weight of the
evidence indicated a zero percent permanent impairment to the legs. He noted the findings by
Dr. Feinstein under Table 17-4.
By decision dated June 24, 2009, the Office determined that appellant was not entitled to
a schedule award.
Appellant requested a telephonic hearing, which was held on
September 29, 2009. In a decision dated December 1, 2009, the hearing representative affirmed
the June 24, 2009 Office decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS
In this case, the Office undertook additional development of the medical evidence with
respect to the schedule award issue. As of May 1, 2009, any decision regarding a schedule
award must be based on the 6th edition.3 The Office referred appellant to Dr. Feinstein for a
second opinion examination. Dr. Feinstein identified Table 17-4, and found appellant had a
Class 0 impairment rating. The Office medical adviser concurred in this finding, but Table 17-4
is the lumbar spine regional grid for impairments to the lumbar spine.4 It is well established that
neither the Act nor its regulations provide for a schedule award for impairment to the back or to
the whole body. Furthermore, the back is specifically excluded from the definition of “organ”
under the Act.5 The Board has held that Table 17-4 is not an appropriate basis for an impairment
rating under the Act.6
The Board accordingly finds that the medical evidence does not contain a sufficiently
reasoned medical opinion as to the degree of permanent impairment to a scheduled member or
function of the body under the 6th edition of the A.M.A., Guides. When the Office refers a
claimant for a second opinion evaluation and the report does not adequately address the relevant
issues, the Office should secure an appropriate report on the relevant issues.7
The case will be remanded to the Office for further development of the medical evidence
on the schedule award issue presented. After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that the case is not in posture for decision with respect to entitlement to a
schedule award, and the case is remanded for further development of the medical evidence.

2

A. George Lampo, 45 ECAB 441 (1994).

3

FECA Bulletin No. 09-03 (issued March 15, 2009).

4

A.M.A., Guides 570, Table 17-4.

5

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(20).

6

See H.J., Docket No. 09-2366 (issued June 23, 2010).

7

See Robert Kirby, 51 ECAB 474, 476 (2000); Mae Z. Hackett, 34 ECAB 1421 (1983); Richard W. Kinder, 32
ECAB 863 (1981).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 1 and June 24, 2009 are set aside and the case
remanded for further action consistent with this decision of the Board.
Issued: October 26, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

